 

Exhibit 10.1



 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (this “Agreement”) is made by and
between John C. Houghton (“Employee”) and Nephros, Inc., its predecessors,
successors, parent corporations, subsidiaries, affiliates and employee benefit
plans, and each of their employees, officers and directors and fiduciaries (the
“Company”);

 

1. The Employee and the Company hereby agree and recognize that the Employee’s
employment with the Company has terminated effective January 4, 2015 (the
“Effective Date”) as a result of a mutual decision for the Employee to
voluntarily resign from his employment. Except as set forth herein, the Employee
is entitled to no further compensation or benefits from the Company.
Notwithstanding the foregoing, although the parties have agreed to treat
Employee’s separation as a voluntary resignation, the Company agrees to respond
to any inquiry in connection with the Employee’s application for unemployment
insurance benefits by informing the Department of Labor that the Employee’s
separation of employment was not at the Employee’s initiative and was the result
of a mutual negotiation.

 

2. The Employee agrees and recognizes that his employment with the Company has
been permanently and irrevocably severed. In consideration of the severance
payments representing six-months of Employee’s salary ($175,000) to be made to
the Employee from the Company, the Employee further agrees (i) that he will not
seek employment or re-employment with the Company at any time in the future, and
that the Company has no obligation to employ or re-employ him or otherwise
consider him for employment, and (ii) to continue to be bound by and comply with
Sections 5, 6 and 7 of the Employment Agreement dated April 20, 2012 (the
“Employment Agreement”) between the Company and the Employee. The Company also
acknowledges the parties continue to be bound by Sections 4.7, 9.4, and 9.5 of
the Employment Agreement. These severance payments (minus required withholdings)
shall be paid periodically in accordance with the Company’s normal payroll
policies. Further, the Company hereby agrees that Employee shall be permitted to
exercise any and all of his vested unexpired stock options for ninety (90) days
following the Effective Date.

 



 

 

 

3. The Employee and the Company agree and acknowledge that this Agreement shall
not be construed as an admission or acknowledgment of any wrongdoing or
liability by the Company, the same being expressly denied.

 

4. The Employee hereby agrees to release the Company from any and all claims or
causes of action he may have or claim to have against the Company (whether known
or unknown), including without limitation any and all claims arising out of or
relating in any way to the Employee’s employment with and/or separation of
employment from the Company, including any and all claims under the Employment
Agreement. The claims against the Company which the Employee hereby releases
include, but are not limited to:

 

(a) all statutory claims including claims arising under the New Jersey Law
Against Discrimination, the Conscientious Employee Protection Act, Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans With Disabilities Act, the Family and Medical Leave Act, the Genetic
Information Nondiscrimination Act, the New Jersey Family Leave Act, the New
Jersey Civil Rights Act, the Rehabilitation Act, the Employee Retirement Income
Security Act, the Sarbanes-Oxley Act, and any other federal or state law that
governs the Employee’s employment relationship with the Company and/or prohibits
discrimination on the basis of, among other things, age, color, race, religion,
sex, sexual preference/orientation, marital status, national origin, disability
or veteran status;

 

(b) all claims arising under the United States or New Jersey Constitutions;

 

(c) all claims arising under any Executive Order or derived from or based upon
any state and federal regulations;

 

(d) all common law claims including claims for wrongful discharge, public policy
claims, retaliation claims, whistleblower claims, claims for breach of an
express or implied contract, claims for breach of an implied covenant of good
faith and fair dealing, intentional infliction of emotional distress,
defamation, conspiracy, loss of consortium, tortious interference with contract
or prospective economic advantage, and negligence;

 



2

 

 

(e) all claims for any compensation including back wages, front pay, bonuses or
awards, fringe benefits, reinstatement, retroactive seniority, pension benefits,
or any other form of economic loss;

 

(f) all claims for personal injury, including physical injury, mental anguish,
emotional distress, pain and suffering, embarrassment, humiliation, damage to
name or reputation, liquidated damages, and punitive damages; and

 

(g) all claims for costs and attorneys' fees.

 

5. The Employee represents that he has not filed any grievance, charge, claim,
or complaint of any kind seeking personal recovery or personal injunctive relief
against the Company or any of its owners, employees or agents, with respect to
any matter, including but not limited to, his employment with the Company and/or
the separation of that employment. Nothing contained in this paragraph shall
prohibit the Employee from (a) bringing any action to enforce the terms of this
Agreement; (b) filing a timely charge or complaint with the Equal Employment
Opportunity Commission (“EEOC”) regarding the validity of this Agreement; (c)
filing a timely charge or complaint with the EEOC or participating in any
investigation or proceeding conducted by the EEOC regarding any claim of
employment discrimination (although the Employee has waived any right to
personal recovery or personal injunctive relief in connection with any such
charge or complaint).

 

6. The Employee agrees to maintain in confidence and not to disclose the terms
of this Agreement (including, but not limited to, statements to present and/or
former employees of the Company). However, it shall not be considered a breach
of the obligation of confidentiality for the Employee to make disclosure of the
terms of this Agreement in order to obtain private and confidential legal, tax
or financial advice, or to respond to any inquiry from any governmental entity
or agency regarding a tax filing, in connection with an application for
unemployment insurance benefits, or as otherwise required by law.

 



3

 

 

7. This Agreement does not waive or release any rights or claims which may arise
after the date the Employee signs this Agreement. This Agreement also does not
waive or release any rights or entitlement to vested benefits under any pension,
retirement or 401(k) savings plan, for reimbursement of any medical expenses
which the Employee has incurred and for which the Employee has submitted a claim
under a medical plan sponsored by the Company, or for any unreimbursed travel
and business expenses, for which the Employee agrees to provide appropriate
documentation in accordance with Company policy within ten (10) days after the
Effective Date and the Company will reimburse the Employee on the next regularly
scheduled paydate thereafter consistent with the Company’s normal payroll
policies.

 

8. The Employee acknowledges that the only consideration he has received for
executing this Agreement is that set forth herein. No other promise, inducement,
threat, agreement, or understanding of any kind or description has been made
with him or to him to cause him to enter into this Agreement.

 

9. The Employee states that he has had the opportunity to discuss this Agreement
with whomever he wished, including an attorney of his own choosing. The Employee
states that: he has had an opportunity to read, review and consider all of the
provisions of this Agreement; he understands its provisions and its final and
binding effect on him; and he is accepting the benefits offered to him and is
entering into this Agreement freely, voluntarily, and without duress or
coercion.

 



4

 

 

10. The Employee understands that he has twenty-one (21) days in which to review
and consider this Agreement before signing it. The Employee also understands
that he is free to use as much of the twenty-one (21) day period as he wishes or
considers necessary before deciding to sign the Agreement. The Employee may
revoke his signing of this Agreement within seven (7) days by delivering written
notice of revocation to Paul Mieyal, Acting President, Acting CEO, Acting CFO,
and Acting Secretary, Nephros, Inc., 41 Grand Ave., River Edge, NJ 07661. If the
Employee does not execute this Agreement, or if he does execute this Agreement
but then timely revokes his signature on this Agreement, then the consideration
described above will be forfeited without further action. If the Employee does
not revoke his signature on this Agreement by written notice delivered within
the seven (7) day period, it becomes effective immediately thereafter.

 

The undersigned have read and fully understand the terms and conditions of this
Agreement and have voluntarily signed their names below.

 



JOHN C. HOUGHTON   NEPHROS, INC       /s/ John Houghton   By:   /s/ Paul Mieyal
John C. Houghton   Paul Mieyal     Acting President, Acting CEO, Acting CFO    
and Acting Secretary       Dated: January 4, 2015   Dated: January 4, 2015

 



5



